Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered
Status of the claims
Claims 1-6, 10-14 and 19-23 are pending and examined on merits in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10-14 and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “releasable coupled to the support”. The term “releasably coupled” has not been clearly defined in the specification and thus it is unclear what coupling (bond/association/linkage) are intended to encompass in the claim by the term “releasably coupled”. The term “releasably” also has not been clearly defined or described in the specification and thus the type of release and the type of coupling by the term “releasable coupled” is unclear. Further, since the type of coupling is unclear for the capture reagent by the term “releasable coupled”, it is also unclear what type of decoupling is intended to encompass by the process of “decoupling the capture linker from the support.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-6, 10-14 and 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1-6, 10-14 and 19-23 are directed to a process of processing an analyte for the detection of the analyte, the process comprising: (a) contacting a sample comprising the analyte with a complex comprising: (i) a capture reagent releasably coupled to the support via a capture linker, wherein the capture reagent binds to the analyte, and (iii) a detection reagent releasably coupled to the support via a detection linker oligonucleotide, wherein the detection linker reagent binds to the analyte, thereby generating an analyte bound complex comprising the analyte bound to the capture reagent and the detection reagent; (b) providing a displacer oligonucleotide configured to hybridize to the detection linker oligonucleotide and decouple the detection linker oligonucleotide from the support, thereby decoupling the detection linker oligonucleotide from the support; and (c) decoupling the capture linker from the support; wherein the detection linker oligonucleotide comprises a detectable element.  The coupling of the capture reagent and the detection reagent, the binding of the capture reagent and the detection reagent to the same analye and the decoupling of the capture reagent and the detection reagent are critical steps in the processing step. The capture reagent coupled to the support are not limited to be coupled by any particular linkages/linker but can be coupled by any means, as for example, non-covalent, covalent, electrostatic, hydrophobic-hydrophobic or hydrophilic interactions and thus decoupling process encompasses various decoupling processes as for example, enzymatic cleavage, cleavage by fragmentation, decoupling of antibody-antigen interaction, biotin-avidin interaction, salt mediated decoupling/dissociation and so on. The complex of support, capture reagent and the detection reagent as claimed does not have any particular arrangement such that the same analyte can be bound by both the capture reagent and the detection reagent to form a complex wherein both the capture reagent and the detection reagent is bound to the sample analyte to form a complex, which is critical to practice the invention. The claims encompass any support surface wherein a capture reagent is immobilized at a position of the support which is at a distant from a detection reagent that is immobilized in a different position of the support at a considerable distance. In this circumstance, the capture reagent will bind to an analyte and the detection reagent will bind to an analyte but the analyte would not be the same analyte molecule. 
However, throughout the specification, the description and examples of decoupling is strictly limited to use of two displacers (Figs 1-12) wherein the displacer are limited to oligonucleotide sequence and the capture reagent and the detection reagent are coupled to the support through a linker comprising a complementary oligonucleotide sequence of the displacers. Throughout the specification, there is not a single example or descriptive support of coupling of the capture reagent and the detection reagent to the support through an antigen-antibody binding or biotin-avidin binding and decoupling process using conditions to decoupling antigen-antibody binding or decoupling biotin-avidin binding. There is not a single example or descriptive support of coupling of capture reagent and detection reagent through hydrophobic interaction (e.g. lipid mediated or with hdophobic groups) and decoupling using conditions to decouple lipid mediated interaction. There is not a single example or descriptive support of coupling of capture reagent and the detection reagent through polypeptide or peptide sequences and decoupling using specific enzymatic cleavages. There is not a single example or descriptive support of coupling using ionization cleavable bonds or fragmentation labile bond and decoupling using cleaving the ionizable bonds or fragmentation labile bond to release the capture reagent and the detection reagents.  Specification is directed to formation of tertiary complex and teaches that the capture reagent and the detection reagents are configured to simultaneously bind to the same analyte, not in any arrangements as encompassed by the claims.
The written description requirement can be met by showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. See MPEP § 2163.  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date.  In re Glass, 492 F.2d 1228, 181 USPQ 31 (CCPA 1974).  Examples and description should be of sufficient scope as to justify the scope of the claims. The court found that if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus.  He only described a portion of it. MPEP § 2163 further states that, for a claimed genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus:
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
Although the MPEP does not specifically define what constitutes a representative number of species, the courts have indicated what does not constitute the same. See, e.g.., In re Gostelli, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989), holding that the disclosure of two chemical compounds within a subgenus did not adequately describe such subgenus. 
Exclusively disclosing decoupling with oligonucleotide displacers wherein the capture reagents and detection reagents are coupled to the support using linkers comprising complementary oligonucleotides cannot be considered representative examples and clear descriptive support for the various coupling and decoupling processes (which is of substantial variations from the oligonucleotide based displacement). Moreover, disclosure of configuration of capture reagent and detection reagent on the support for simultaneous binding to the same analyte, cannot be considered a representative of all types of configuration wherein the capture reagent and the detection reagent are arranged at different distant position for binding separately to target analyte.
Therefore, claims 1-6, 9-14 and 19-23 are rejected for not adequately providing written description for the entire genus of processing an analyte with the various coupling and decoupling of capture reagent and detection reagents as encompassed by the scope of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-14 and 19-23 are rejected under 35 U.S.C. 103 as obvious over Smith (US 2016/0153973 A1) in view of Juncker et al (WO2019/191838) and Luo et al (US 2021/0278398).
In regards to claims 1-3, Smith teaches detection an analyte in an immunoassay wherein the process encomompasses processing an analyte for detection comprising contacting a sample comprising a) contacting the analyte with a complex comprising (i) a support, (ii) a capture reagent coupled to a support via a capture linker wherein the capture reagent specifically binds to the analyte, and (iii) a detection reagent couple to the support via a detection linker wherein the detection reagent specifically binds to the analyte, thereby generating an analyte bound complex comprising the analyte coupled to the capture reagent and the detection reagent and b) decoupling the detection reagent, wherein the detection reagent comprises a detectable element (Figs 1-2 and paragraphs [0026-0033] and claims 20 and 48). Smith teaches that the capture reagent and the detection reagent is associated with the support through an oligonucleotide linkers (paragraph [0050], [0054], [0090], [0094], [0104] and claims 13-14). Smith teaches that the support is a lateral flow strip (claim 12).

    PNG
    media_image1.png
    274
    376
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    325
    369
    media_image2.png
    Greyscale

Smith discloses decoupling the detection reagent from the support wherein the decoupling includes cleaving the linker which includes adding buffer which decreases the melting temperature of double stranded DNA interaction, but however, does not teach decoupling using a oligonucleotide displacer.
Juncker teaches sandwich immunoassay detection of analyte (abstract). Juncker teaches capture reagent and detection reagent releasably coupled to the support via hook/anchor strand wherein the detection and capture reagent being linked to the hook strand and the hook strand releasably attached to the anchor strand attached to the support (paragraphs [0020] and [0022]) and wherein the capture reagent and the detection reagent can simultaneously bond to the analyte. Juncker teaches that the presence of the analyte in the sample is determined through detection of the first label on the support after the detection reagent has been released from the anchor strand since the detection reagent will only remain attached to the support if bound to the analyte (paragraph [0016]). Juncker teaches that the hook strand attached to the detection reagent is generally a linker of sufficient length and flexibility to allow the detection reagent and the capture reagent to bind simultaneously to the analyte to from a tertiary complex. (paragraph [0025]). Juncker teaches oligonucleotides as hook stand. Juncker teaches the releasable link between the hook strand and the anchor strand comprises single stranded DNA oligonucleotide (paragraphs [0025] and [0033]). Juncker teaches that the release of the hook strand from the anchor strand can be performed by raising the temperature of that the DNA hybrid melts or is unbound (paragraph [0033]). Juncker teaches the that the complex can be released by using a displacer agent capable of releasing the hook strand from the anchor strand and the displacer can be any agent capable of specifically breaking or releasing the link between the hook strand and the anchor strand (paragraph [0034]). Juncker teaches that the displacer agent can be oligonucleotide and when the releasable link between the hook strand and the anchor strand comprises a double-stranded DNA hybrid, the displacer agent can be a single stranded DNA or RNA oligonucleotide that hybridizes to the hook strand or the anchor strand, thereby releasing the hook strand from the anchor via the oligonucleotide or NDA displacement reaction. Juncker teaches that in some embodiments, the displacer agent can be detectably labeled, such that the displacer agent will only be retained on the support after washing if the displacer agent to which the hook strand is attached in bound to the analyte (paragraph [0035]). Junker also teaches a method of detection contacting the support that allow simultaneous binding of the capture reagent and the detection reagent to the analyte, to form a tertiary complex, and adding a displacer agent attached to a label, where the displacer agent releases the detection reagent from the anchor strand (paragraph [00116]).

Luo teaches nucleic acid linked immune-sandwich assay utilizing capture/release mechanism to reduce non-specific binding and achieve detection with attomolar-level sensitivity (Title and Abstract). Luo teaches capturing immunocomplex having first presenting group and a second presenting group to a first solid surface having first receiving group, washing out any unbound components, releasing the immunocomplex from the first solid surface by disrupting the binding between the first presenting group and the first receiving group and recapturing the released immunocomplex on a second solid surface via binding between the second presenting group and the second receiving group and detecting the immunocomplex on the second solid surface (claim 301). Luo teaches that the first presenting group is a first nucleic acid and first receiving group is a first nucleic acid and the second present group is a second nucleic acid and the second receiving group is a second nucleic acid (paragraphs [0049-0052]).
Therefore, from the above description in mind Juncker, one of ordinary skilled in the art can easily envisage incorporating alternative method of releasing detecting reagent by decoupling with a displacer oligonucleotide as taught by Juncker with the expectation of expanding the arsenal of decoupling process with a reasonable expectation of success.  One of ordinary skilled in the art would also be motivated to utilize oligonucleotide displacer because Juncker teaches utilizing labeled displacer which provides labeling of the complex while displacing, thus providing optional added advantages of incorporating detectable molecules on the complex for detection. One of ordinary skilled in the art from the description in mind of Luo can also envisage removing the complex from the support for further analysis in different surfaces or other processes. one of ordinary skilled in the art would understand that after decoupling the cleaving detection reagent (i.e. after release of detection probe), the complex is attached to the support via the capture reagent and the complex can be released by releasing the capture reagent. Since Juncker teaches capture reagent linked to support using anchor and hook oligonucleotide and since Smith discloses oligonucleotide based linkage, one of ordinary skilled in the art can easily envisage utilizing different anchor oligonucleotide, hook oligonucleotide and oligonucleotide displacer for similarly releasing the complex for further analysis with a reasonable expectation of success. One of ordinary skilled in the art would be motivated to decouple the capture linker from the support for further analysis and also for making the surface for reuse with other capture and detection reagent having the hook oligonucleotide complementary to the anchor oligonucleotides.
In regards to claims 2-6, Smith throughout the references (Figs 1-7) teaches coupling of the capture reagent and the detection reagent with various anchor element and hook element including nucleic acid linkers which makes all anchor elements and the hook elements obvious to one of ordinary skilled in the art. 
In regards to claims 10-14 and 19-23, Smith teaches that the capture agent can be a protein, an antibody or an aptamer and the detection reagent can be an enzyme, a fluorophore or an aptamer and thus various known capture agent, detection agent and various know processes of detection utilizing various detection agent would be considered obvious and routine variations in the detection process which is within the purview of one of ordinary skilled in the art.
Claims 1-6, 10-14 and 19-23 are rejected under 35 U.S.C. 103 as obvious over Juncker et al (WO2019/191838).
Juncker teaches sandwich immunoassay detection of analyte (abstract). Juncker teaches capture reagent and detection reagent releasably coupled to the support via hook/anchor strand wherein the detection and capture reagent being linked to the hook strand and the hook strand releasably attached to the anchor strand attached to the support (paragraphs [0020] and [0022]) and wherein the capture reagent and the detection reagent can simultaneously bond to the analyte. Juncker teaches that the presence of the analyte in the sample is determined through detection of the first label on the support after the detection reagent has been released from the anchor strand since the detection reagent will only remain attached to the support if bound to the analyte (paragraph [0016]). Juncker teaches that the hook strand attached to the detection reagent is generally a linker of sufficient length and flexibility to allow the detection reagent and the capture reagent to bind simultaneously to the analyte to from a tertiary complex. (paragraph [0025]). Juncker teaches oligonucleotides as hook stand. Juncker teaches the releasable link between the hook strand and the anchor strand comprises single stranded DNA oligonucleotide (paragraphs [0025] and [0033]). Juncker teaches that the release of the hook strand from the anchor strand can be performed by raising the temperature of that the DNA hybrid melts or is unbound (paragraph [0033]). Juncker teaches the that the complex can be released by using a displacer agent capable of releasing the hook strand from the anchor strand and the displacer can be any agent capable of specifically breaking or releasing the link between the hook strand and the anchor strand (paragraph [0034]). Juncker teaches that the displacer agent can be oligonucleotide and when the releasable link between the hook strand and the anchor strand comprises a double-stranded DNA hybrid, the displacer agent can be a single stranded DNA or RNA oligonucleotide that hybridizes to the hook strand or the anchor strand, thereby releasing the hook strand from the anchor via the oligonucleotide or NDA displacement reaction. Juncker teaches that in some embodiments, the displacer agent can be detectably labeled, such that the displacer agent will only be retained on the support after washing if the displacer agent to which the hook strand is attached in bound to the analyte (paragraph [0035]). Junker also teaches a method of detection contacting the support that allow simultaneous binding of the capture reagent and the detection reagent to the analyte, to form a tertiary complex, and adding a displacer agent attached to a label, where the displacer agent releases the detection reagent from the anchor strand (paragraph [00116]).
Juncker does not disclose decoupling the capture linker from the support. 
However, one of ordinary skilled in the art can also easily of removing/isolating the complex from the support surface with the expectation of further analysis for reusing the surface with other capture reagent and detection reagent. one of ordinary skilled in the art would understand that after decoupling the cleaving detection reagent (i.e. after release of detection probe), the complex is attached to the support via the capture reagent and the complex can be released by releasing the capture reagent. Since Juncker teaches capture reagent linked to support using anchor and hook oligonucleotide, one of ordinary skilled in the art can easily envisage utilizing different anchor oligonucleotide, hook oligonucleotide and oligonucleotide displacer for similarly releasing the complex for further analysis with a reasonable expectation of success. One of ordinary skilled in the art would be motivated to decouple the capture linker from the support for further analysis and also for making the surface for reuse with other capture and detection reagent having the hook oligonucleotide complementary to the anchor oligonucleotides.
Claims 1-6, 10-14 and 19-23 are rejected under 35 U.S.C. 103 as obvious over Juncker et al (US 2020/0319173A1).
Juncker teaches sandwich immunoassay detection of analyte (abstract). Juncker teaches capture reagent and detection reagent releasably coupled to the support via hook/anchor strand wherein the detection and capture reagent being linked to the hook strand and the hook strand releasably attached to the anchor strand attached to the support (paragraphs [0020] and [0023]) and wherein the capture reagent and the detection reagent can simultaneously bond to the analyte. Juncker teaches that the presence of the analyte in the sample is determined through detection of the first label on the support after the detection reagent has been released from the anchor strand since the detection reagent will only remain attached to the support if bound to the analyte (paragraph [0019]). Juncker teaches that the hook strand attached to the detection reagent is generally a linker of sufficient length and flexibility to allow the detection reagent and the capture reagent to bind simultaneously to the analyte to from a tertiary complex (paragraph [0028]). Juncker teaches oligonucleotides as hook stand. Juncker teaches the releasable link between the hook strand and the anchor strand comprises single stranded DNA oligonucleotide (paragraphs [0028] and [0036]). Juncker teaches that the release of the hook strand from the anchor strand can be performed by raising the temperature of that the DNA hybrid melts or is unbound (paragraph [0036]). Juncker teaches the that the complex can be released by using a displacer agent capable of releasing the hook strand from the anchor strand and the displacer can be any agent capable of specifically breaking or releasing the link between the hook strand and the anchor strand (paragraph [0034]). Juncker teaches that the displacer agent can be oligonucleotide and when the releasable link between the hook strand and the anchor strand comprises a double-stranded DNA hybrid, the displacer agent can be a single stranded DNA or RNA oligonucleotide that hybridizes to the hook strand or the anchor strand, thereby releasing the hook strand from the anchor via the oligonucleotide or NDA displacement reaction. Juncker teaches that in some embodiments, the displacer agent can be detectably labeled, such that the displacer agent will only be retained on the support after washing if the displacer agent to which the hook strand is attached in bound to the analyte (paragraph [0038]). Junker also teaches a method of detection contacting the support that allow simultaneous binding of the capture reagent and the detection reagent to the analyte, to form a tertiary complex, and adding a displacer agent attached to a label, where the displacer agent releases the detection reagent from the anchor strand (paragraph [00119]).
Juncker does not disclose decoupling the capture linker from the support. 
However, one of ordinary skilled in the art can also easily of removing/isolating the complex from the support surface with the expectation of further analysis for reusing the surface with other capture reagent and detection reagent. one of ordinary skilled in the art would understand that after decoupling the cleaving detection reagent (i.e. after release of detection probe), the complex is attached to the support via the capture reagent and the complex can be released by releasing the capture reagent. Since Juncker teaches capture reagent linked to support using anchor and hook oligonucleotide, one of ordinary skilled in the art can easily envisage utilizing different anchor oligonucleotide, hook oligonucleotide and oligonucleotide displacer for similarly releasing the complex for further analysis with a reasonable expectation of success. One of ordinary skilled in the art would be motivated to decouple the capture linker from the support for further analysis and also for making the surface for reuse with other capture and detection reagent having the hook oligonucleotide complementary to the anchor oligonucleotides.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 10-14 and 19-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/898,338 (US 2020/0319173A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims would be obvious from the cited claims of the copending application. 
Claim 1 of the copending application discloses a biomolecule complex for the detection or quantification of an analyte in a sample, comprising: (a) a support complex comprising: (i) a support; (ii) a capture reagent coupled with the support; (iii) an anchor oligonucleotide coupled with the support; (iv) a detection reagent coupled with a hook oligonucleotide, wherein the hook oligonucleotide is releasably coupled with the anchor oligonucleotide at a coupled region; and (b) a detectably-labeled displacer oligonucleotide configured to couple with the hook oligonucleotide at the coupled region and decouple the hook oligonucleotide from the anchor oligonucleotide; wherein the capture reagent and the detection reagent are configured to simultaneously couple with the analyte.
Therefore, the subject matter of the process of claim 1 would be obvious from the disclosed teaching of claim 1 of copending application.
The claims of the copending application does not disclose decoupling the capture linker from the support. 
However, one of ordinary skilled in the art can also easily of removing/isolating the complex from the support surface with the expectation of further analysis for reusing the surface with other capture reagent and detection reagent. one of ordinary skilled in the art would understand that after decoupling the cleaving detection reagent (i.e. after release of detection probe), the complex is attached to the support via the capture reagent and the complex can be released by releasing the capture reagent. Since Juncker teaches capture reagent linked to support using anchor and hook oligonucleotide, one of ordinary skilled in the art can easily envisage utilizing different anchor oligonucleotide, hook oligonucleotide and oligonucleotide displacer for similarly releasing the complex for further analysis with a reasonable expectation of success. One of ordinary skilled in the art would be motivated to decouple the capture linker from the support for further analysis and also for making the surface for reuse with other capture and detection reagent having the hook oligonucleotide complementary to the anchor oligonucleotides.
The subject matter of the depending claims 2-6, 10-14 and 19-23 are either disclosed or are obvious from the disclosed claims 2-20 of the copending application.
Claims 1-6, 10-14 and 19-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 17/906,183.
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims would be obvious from the cited claims of the copending application. 
Claim 1 of the copending application discloses a method of detecting and/or quantifying an analyte in a sample, the method comprising: (a) contacting the sample with a complex comprising: (i) a support, (ii) a capture reagent releasably coupled to the support, (iii) a detection reagent releasably coupled to the support, wherein the capture reagent and detection reagents are configured to simultaneously bind to the analyte; (b) decoupling the detection reagent from the support; (c) decoupling the capture reagent from the support; and (d) detecting one or both of the released detection reagent or capture reagent. Claim 2 recites that the support further comprises a first anchor element and second anchor element coupled thereto, and wherein the capture reagent is releasably coupled to the support via the first anchor element and the detection reagent is releasably coupled to the support via the second anchor element. 
Claim 16 teaches that the decoupling comprises providing a detectable displaces agent the decouples the detection reagent from the support and claim 17 teaches he detectable displacer agent is an oligonucleotide. Claim 27 recites that the first anchor element comprises a first anchor oligonucleotide and the second anchor element comprise a second anchor oligonucleotide. Claim 32 recites that the capture reagent comprises a first hook element coupled thereto, and wherein the first hook element is releasably coupled to the anchor element, and (2) the detection reagent comprises a second hook element coupled thereto, and wherein the second hook element is releasably coupled to the anchor element. Claim 33 recites that first hook element comprises a first hook oligonucleotide and the second hook element comprises a second hook oligonucleotide.
Therefore, one of ordinary skilled in the art can easily envisage the subject matter of the process of claim 1 from the discloses teaching of claims 1-92 of the copending application.
The subject matter of the depending claims 2-6, 10-14 and 19-23 are either disclosed or are obvious from the disclosed claims 2-92 of the copending application.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/711,731.
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims would be obvious from the cited claims of the copending application. 
Claim 1 of the copending application discloses A method for preparing a multiplex sandwich assay system, the method comprising: (a) providing a support, the support being a planar surface, the surface of a multi-well plate, the surface of a glass plate, or a hydrogel; (b) attaching a first capture reagent to the support at a first position; (c) washing the support to remove unattached first capture reagent; (d) attaching a second capture reagent to the support at a second position; (e) washing the support to remove unattached second capture reagent; (f) attaching a first detection reagent to the support via a first anchor strand attached to the support at the first position; (g) washing the support to remove unattached first detection reagent; (h) attaching a second detection reagent to the support via a second anchor strand attached to the support at the second position; and (i) washing the support to remove unattached second detection reagent; such that whenever the first capture, second capture, first detection, and/or second detection reagents are mixed together, no more than one reagent at a time is not attached to the support. Claim 4 of the copending application discloses a colocalization-by-linkage (CLA) composition for the detection or quantification of an analyte in a sample, the colocalization-by-linkage composition comprising: (a) a CLA structure that comprises: i. a support; ii. a capture agent attached to the support; iii. a detection agent anchor polynucleotide attached to the support, wherein the anchor polynucleotide comprises an anchor sequence; and 117Attorney Docket No. 57392-701.301 iv. a detection agent linked to a hook polynucleotide and an anchor-binding sequence complementary to at least a portion of the anchor sequence, wherein the detection agent is releasably bound to the detection agent anchor polynucleotide; (b) a detectably-labeled displacement agent capable of releasing the detection agent from the detection reagent anchor polynucleotide; wherein the hook polynucleotide comprises a structural property that can be altered, wherein alteration of the structural property alters the binding of the detection agent to the analyte, and wherein the capture agent and the detection agent can simultaneously bind the analyte. Claim 15 of the copending application teaches that the displacement agent is a detectably-labeled polynucleotide molecule comprising a polynucleotide sequence complementary to at least a portion of the hook polynucleotide.
Therefore, from the above disclosure of the displacer oligonucleotide and hook oligonucleotide of the detection agent linked to anchor oligonucleotide, one of ordinary skilled in the art can easily envisage claims releasing the complex with the analyte by the displacer oligonucleotide for detection as disclosed in instant claims 1-6. 
The claims of the copending application does not disclose decoupling the capture linker from the support. 
However, one of ordinary skilled in the art can also easily envisage of removing/isolating the complex from the support surface with the expectation of further analysis for reusing the surface with other capture reagent and detection reagent. one of ordinary skilled in the art would understand that after decoupling the cleaving detection reagent (i.e. after release of detection probe), the complex is attached to the support via the capture reagent and the complex can be released by releasing the capture reagent. Since Juncker teaches capture reagent linked to support using anchor and hook oligonucleotide, one of ordinary skilled in the art can easily envisage utilizing different anchor oligonucleotide, hook oligonucleotide and oligonucleotide displacer for similarly releasing the complex for further analysis with a reasonable expectation of success. One of ordinary skilled in the art would be motivated to decouple the capture linker from the support for further analysis and also for making the surface for reuse with other capture and detection reagent having the hook oligonucleotide complementary to the anchor oligonucleotides.

Response to argument
Applicant's arguments and amendments filed 05/27/2022 have been fully considered and are persuasive to overcome the rejection under 35 USC 112(b), 35 USC 112(a) and 35 USC 103.  However, Applicant’s arguments have been rendered moot in view of the new grounds of rejections as described in the office action necessitated by Applicant’s amendments and a further review of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641